PER CURIAM.
Patricia Weingarten Associates, Inc., appeals from an order awarding attorneys’ fees to Kim Taylor, pursuant to section 57.105, Florida Statutes. The fees were awarded following the trial court’s entry of a final judgment quieting title to property in Marion County, Florida, in favor of Taylor. We recently reversed the underlying *494judgment in Taylor’s favor, and remanded the matter back to the trial court for reconsideration in light of the United States Supreme Court opinion in Jones v. Flowers, — U.S. -, 126 S.Ct. 1708, 164 L.Ed.2d 415 (2006). See Patricia Weingarten Assoc., Inc. v. Taylor, 936 So.2d 772 (Fla. 5th DCA 2006). Accordingly, we also reverse the attorneys’ fee award. If the trial court’s reconsideration of the underlying matter results in another judgment in favor of Taylor, the court may also reconsider the propriety of awarding attorneys’ fees to Taylor.
REVERSED AND REMANDED.
PLEUS, C.J., LAWSON and EVANDER, JJ., concur.